Citation Nr: 0432816	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  94-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic prostato-
cystitis.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from August 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO denied entitlement to service 
connection for a prostate infection and for PTSD.

The veteran presented testimony at a personal hearing in May 
1995 before a Hearing Officer at the RO.  Although the 
veteran had requested a Travel Board hearing, in a July 1995 
written statement he canceled the request.  Accordingly, his 
request is withdrawn.  38 C.F.R. 20.702(d).

The case was remanded in April 1996, May 1997, and May 1999 
for further development and readjudication.  The case has 
been returned to the Board for further appellate review.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


FINDING OF FACT

There is no competent medical evidence of record relating a 
claimed current prostate disorder or urinary tract disorder 
to any disease or injury which occurred during active 
military service.



CONCLUSION OF LAW

A chronic acquired prostate disorder or urinary tract 
disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In October 1996, in response to a request to identify all 
sources of medical treatment for his prostate condition, the 
veteran wrote that there was nowhere else that medical 
information could be obtained, as there was no previous 
medical treatment other than from VA.  In a letter dated in 
September 2001, the RO informed the appellant of the 
provisions of the VCAA and its effect on his claims.  After 
receipt the veteran replied in September 2001, through his 
representative, that information had been provided and no 
additional information should be needed.

In addition, the appellant was advised, by virtue of a 
detailed April 1994 statement of the case (SOC) and 
supplemental statements of the case (SSOC) dated in September 
1994, August 1995, October 1996, December 1998, July 2003, 
and December 2003 issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period, and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Factual background

On the veteran's initial claim for benefits (for disorders 
not now in issue) received in February 1993, he reported 
treatment for a prostate infection in service in 1970.  
Subsequently, in a November 1993 rating decision, the RO 
denied entitlement to service connection for a prostate 
infection.  The condition was not shown on the separation 
examination in May 1971, and no medical evidence submitted 
showed a chronic prostate problem.  In May 1994 the veteran 
wrote that he felt that he did have a prostate problem, as he 
awakened every morning with stomach discomfort and, at times, 
there was swelling.  He submitted a copy of a service medical 
record showing treatment for prostato-cystitis, acute, 
recurrent, when he was hospitalized for 15 days in November 
1970.  It was noted as being incurred "in the line of duty" 
and "not PR [pre-existing]".  The veteran claimed that this 
condition had recurred from discharge to date.  

Service medical records show that, at the veteran's pre-
induction examination in March 1969, the genito-urinary 
system was clinically evaluated as normal.  The veteran was 
treated in Vietnam for symptoms of dysuria and groin pain, 
with several antibiotics, for a urinary tract infection.  
Approximately one month later, while on rest and recreation 
in Hawaii, on the day before he was to leave to return to 
Vietnam, he sought treatment at the emergency room of the 
U.S. Army Tripler General Hospital (Tripler).  He was 
admitted to Tripler and hospitalized for 15 days in October 
and November 1970 for an acute, recurrent prostato-cystitis.  

The narrative summary at discharge from Tripler shows that 
the reason for admission was dysuria, bilateral groin pain, 
perineal pain, and midline low back pain, with urinary 
frequency.  The veteran was placed on antibiotic medication 
and did well for several days, and then developed tenderness 
of the left epididymis and was treated for several days until 
the tenderness subsided.  A retrograde cystogram 
approximately 10 days after admission was normal.  A 
cystoscopy performed approximately two weeks after admission 
had a finding of posterior urethritis.  His condition on 
discharge was asymptomatic.  He was discharged in good 
condition to continue the antibiotic treatment for one month, 
and was discharged to full duty to be seen by a urologist for 
follow up in one month.  It was noted as in the line of duty.

There are several records showing that the veteran was 
discharged from the hospital in November 1970.  A second 
clinical record cover sheet was signed in December 1970, 
which shows the veteran was hospitalized for 51 days.  A 
corrected version of the hospital summary shows that the 
veteran was hospitalized for 51 days and discharged in 
December 1970.  At the separation examination in May 1971, 
his genito-urinary system was clinically evaluated as normal.

VA treatment records show that in March 1993, when seen for a 
renal consultation, the veteran reported one episode of 
prostatitis in 1970 that was treated with antibiotics.  He 
denied having flank or groin pain.  Neither a bladder 
disorder or prostate disorder is mentioned in the past 
medical history section or included in the diagnoses in the 
discharge summary for VA hospitalization for another disorder 
in February and March 1993. 

In his substantive appeal received in March 1995, the veteran 
contends that service connection for prostatitis/cystitis 
should be granted.  He claims that it was diagnosed as 
chronic in service and, because it was chronic, it never went 
away.  He said he was then receiving treatment at the VA 
Medical Center in Seattle.  

At the May 1995 personal hearing, the veteran testified that 
he was treated for a prostate infection in service, with 
antibiotics.  He could not recall whether he had suffered a 
recurrence of the prostate infection during the remaining 
term of his military service.  He remembered being on 
medication all the time, and did not think that it cleared up 
until after he left service.  He said he stopped taking the 
antibiotics after discharge.  Approximately four years later, 
he had another incident and got treatment from a private 
physician.  He continued to have reoccurrences and described 
continuing symptoms, but had not sought treatment prior to 
the recent treatment he had received.  These incidents 
usually occurred once or several times a year.  Usually he 
did not seek treatment, but at times would see a doctor for a 
prescription for antibiotics.  He knew that one of the 
private doctors was deceased, but was not sure whether the 
others were still in practice.  He described the symptoms he 
was experiencing and indicated that the VA Medical Center in 
Seattle would be treating him.  He testified that it had been 
a chronic disability ever since his military service. 

VA treatment records show that in July 1996 the veteran had 
multiple complaints, to include new complaints of an old 
chronic problem of prostatitis.  He had intermittent urinary 
frequency, hesitancy, and sensation of incomplete voiding.  
He reported that this was happening several times a year 
since the episode of prostatitis years earlier.  The 
disgnostic impression was "rule out" prostatitis.  He was 
to follow up as scheduled with urology.

The veteran was afforded a VA urological examination in July 
1996.  He gave a history of prostatitis in the 1970s.  Since 
that time he reported having had intermittent flare ups of 
inguinal pain and testicular pain that lasted approximately 
two to three days.  These were treated by increased fluid 
intake, nonsteroidal anti-inflammatory medication, and 
occasional antibiotics.  He had persistent symptoms of 
hesitancy and post-void dribbling.  The clinical findings and 
test results were reported.  The diagnosis was a history of 
prostatitis and occasional intermittent flare-ups.  At the 
time of the examination he did not have acute prostatitis, 
however, and the examiner noted that a clinical diagnosis of 
chronic prostatitis might be difficult and would require long 
term follow-up.  It was recommended that the veteran be 
examined yearly for his chronic prostatitis, and treated 
intermittently with oral antibiotics as needed for acute 
flare-ups of this chronic process.  He was to be followed on 
a yearly basis to review his history of symptoms and success 
of his self treatments for acute flare-ups.  

In October 1997, the same VA examiner who had examined the 
veteran in July 1996 provided an opinion.  The VA examiner 
noted that the veteran was not felt to have had acute 
prostatitis at the time of the July 1996 examination.  His 
history was consistent with chronic intermittent prostatitis, 
but he had not been evaluated at the clinic during one of his 
flare-ups.  The doctor stated that "[i]t is as possible as 
not that his current symptoms are related to the disorder for 
which he was treated in October 1970".  The doctor further 
stated that the veteran had not been evaluated in the Urology 
Clinic for 13 months and had not self-referred to the clinic 
in that time period.  He was scheduled to be re-evaluated the 
end of September 1997 but had changed his appointment.  The 
doctor indicated that he would soon be leaving VA for three 
years.

The veteran was afforded a VA general medical C&P examination 
in January 1998 for his urological condition.  The examiner 
indicated that the claims file and a copy of the Board remand 
were read.  The examiner noted that in November 1970 the 
veteran had an intravenous pyelogram that was normal, and 
that he also had a diagnosis of prostatitis.  Since then he 
had been having increased frequency during the night 
affecting his sleep and also suprapubic pain.  The examiner 
also noted that the veteran's symptoms increased since 
surgery two years earlier, which apparently referred to his 
cervical spine surgery.  He had some chronic discomfort on a 
daily basis in the suprapubic region that flared up 
approximately once every two weeks or once a month.  His 
diagnosis corroborated with the posterior urethritis 
involving the prostate.  He was in no discomfort.  Clinical 
findings were reported.  His PSA was normal.  There was no 
clinical evidence of prostatitis or urinary tract infection.  
There was no specific diagnosis currently evidenced for 
continued urinary tract symptoms.

VA treatment records show that in August and December 2000 
the veteran reported symptoms of urinary hesitancy and 
decreased force of stream.  He got up hourly at night but 
only urinated 1 to 2 times.  His last PSA test was 0.4 
(1/00).  There was no diagnosis of a prostate disorder or 
etiology of his symptoms.  

The veteran was seen in a VA Urology Clinic in October 2003.  
He reported the history of the prostate infection in 1970 and 
said that that since that time he had suffered periodic 
flare-ups of lower abdominal pain and dysuria.  Treatment was 
with penicillin, drinking water, and just gritting his teeth 
and bearing it.  He noticed worsening of symptoms with 
increased urinary frequency, tenesmus, and nocturia times 4.  
The veteran indicated that these symptoms were a bit 
different but he related all symptoms to "prostate damage 
while in the service".  At the time of the examination, his 
nocturia and bladder outlet obstruction (BOO) symptoms, but 
not pain complaints, were his primary problem.  Clinical 
findings were reported.  His PSA was 0.4.  The impression was 
that it largely appeared to be a benign prostatic hypertrophy 
(BPH) issue rather than chronic prostatitis.  The 
relationship between the two was not all that clear.  The 
examiner explained to the veteran why he could have two 
prostate conditions.  He was later seen for voiding studies.  
The testing result after a double void was within acceptable 
limits.  


IV.  Legal Analysis

In essence, the veteran contends that he has chronic 
prostatitis that is related to service.  A review of the 
claims file notes that the veteran reported treatment for a 
prostate infection in service in 1970; in a November 1993 
rating decision, the RO denied entitlement to service 
connection for a prostate infection; previous remands have 
characterized the disorder as a prostate disorder with 
cystitis; and most recently, in a supplemental statement of 
the case issued in December 2003, the disorder was identified 
as chronic prostatitis.  This, however, does not appear to be 
an accurate characterization of the infection suffered in 
service.

As noted above, in service the veteran was treated for a 
urinary infection, prostato-cystitis, and posterior 
urethritis.  Prostato-cystitis is defined as "inflammation 
of the neck of bladder (prostatic urethra) and the bladder 
cavity."  Dorland's Illustrated Medical Dictionary 1367 
(28th ed. 1994).  Urethritis is defined as "inflammation of 
the urethra".  Dorland's, at 1779.

He was admitted to Tripler for acute prostato-cystitis and 
hospitalized for 15 days in October and November 1970.  After 
treatment he was discharged in good condition to full duty, 
to continue antibiotic treatment for one month and to be seen 
by a urologist for follow-up in one month.  Although the 
veteran claims that in service he was diagnosed with chronic 
prostatitis, evidence of record shows that he had a diagnosis 
of a urinary tract infection and the diagnosis at discharge 
from his 1970 hospitalization in service was acute, recurrent 
prostato-cystitis.

The veteran also reported having no problems for four years 
post-service.  In addition, at a renal medical consultation 
in March 1993, he gave a medical history of one episode of 
prostatitis in 1970, which was treated with antibiotics, and 
he denied flank or groin pain.  

As noted above, a VA doctor stated that "[i]t is as possible 
as not that [the veteran's] current symptoms are related to 
the disorder for which he was treated in October 1970".  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  This October 1997 opinion was 
provided by a the VA examiner who had examined the veteran in 
July 1996.  At the July 1996 VA examination, the veteran gave 
a history of prostatitis in the 1970s; however, as previously 
noted, a review of his service medical records does not show 
treatment for, or a diagnosis of, prostatitis, but rather an 
acute, recurrent bladder/urinary tract infection.  At the 
1996 examination, he did not have acute prostatitis, and the 
examiner noted that a clinical diagnosis of chronic 
prostatitis might be difficult and would require long-term 
follow-up.  More than a year later when the VA examiner wrote 
his opinion, he noted that the veteran had not been evaluated 
in the Urology Clinic for more than one year and had not 
self-referred to the clinic during that time.  The veteran 
had no symptoms of acute prostatitis when examined, had not 
been seen for more than one year, and was not examined at the 
time of the opinion.  

The use of the word "possible", as in this case, makes a 
doctor's opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Therefore, the Board finds an 
opinion that "[I]t is as possible as not" that his current 
symptoms were related to the disorder treated in service of 
low probative value.

In addition, at a VA examination approximately 3 months 
later, there was no clinical evidence of prostatitis or of 
urinary tract infection, and no specific diagnosis for 
continued urinary tract symptoms.  

Most recently, when seen at the Urology Clinic in October 
2003, the veteran reported his symptoms were different but 
related them to prostate damage while in service.  The 
examiner's impression was that the veteran's condition 
appeared to be BPH rather than chronic prostatitis.  No 
medical opinion was provided regarding the etiology of BPH, 
or claimed chronic prostatitis, or relationship, if any, of 
these prostate conditions to the acute prostato-cystitis 
suffered in service, or to the claimed urinary symptoms after 
service.  

The Board has carefully considered the veteran's contentions 
that he has chronic prostatitis that is related to service.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He, is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between a current prostate 
disorder or urinary symptoms and active service, or claimed 
continuity of symptomatology of the same disorder 
demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's currently claimed 
prostate disorder began during service.  There is no 
competent medical evidence that the veteran has a chronic 
acquired prostate disorder or urinary tract disorder which 
has been linked to service more than three decades ago.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed prostate disorder 
and any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi,14 Vet. App. 275 (2001) (per 
curiam); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, supra. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  For the reasons discussed 
above, the Board finds that the competent medical evidence of 
record is not in relative equipoise, and the veteran is not 
entitled to the invocation of the benefit-of-the-doubt 
doctrine.  38 C.F.R. § 3.102.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, entitlement to service connection for 
prostato-cystitis claimed as prostatitis must be denied.


ORDER

Entitlement to service connection for a chronic prostate or 
urinary tract disorder is denied.


REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has published 
regulations implementing the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

The record shows that the veteran seeks service connection 
for PTSD, and has a diagnosis of PTSD.  The evidence does not 
show that he was in combat, and therefore his claimed 
stressors need to be verified.  The RO requested information 
from the U.S. Armed Services Center for Unit Records Research 
(CURR) and received some information regarding records 
submitted by the U.S. Army Depot, Qui Nhon (USAD-QN).  CURR 
also informed the RO that Morning Reports (MR's), DA Form 1, 
which could be used to verify daily personnel action could be 
ordered from the Director, National Personnel Records Center 
(NPRC).  It does not appear that such a request was made.


A review of the evidence of record discloses that the 
veteran's personnel records show assignment to the U.S. Army 
Depot QN in March 1970, and that he was in Vietnam to 
February 1971.  Service medical records, however, clearly 
show that he was hospitalized at Tripler Army Hospital in 
November 1970 and did not return to Vietnam.  He has stated 
that the incident when he shot the enemy soldiers was at Long 
My at the fuel tank farm.  He testified that this incident 
occurred when he was assigned to 1st Logistic Command at Long 
My, near Qui Nhon, and stationed within a Guard Company at 
ammunition dumps and fuel tank farms.  The incident occurred 
on a fuel tank farm adjacent to the main depot.  In a 
statement received in May 2000, he claimed that his service 
medical records show that he was assigned to USASC QN, not U. 
S. Army Dep as shown on his personnel record.  He claims that 
the unit for which he was providing security was the 241st 
Transportation Company (Depot) which was under the USASC QN.    

At a July 1996 VA examination, the veteran reported a 
stressor, his witmessing the aftermath of a "fragging" 
incident, which occurred in July 1970, involving a victim, an 
NCO, who was nicknamed "Action Jackson".  The veteran avers 
that a grenade was thrown under the NCO's bunk and exploded, 
and after the incident the NCO was medically evacuated to Qui 
Nhon.  He has also reported that the NCO was an E-6 staff 
sergeant.  In January 1998, the veteran reported that the 
fragging incident occurred in July 1970.  

The veteran was requested to provide additional information, 
and in May 2000, he provided specific information regarding 
two of the claimed stressors, the killing of the two young 
Viet Cong attempting to enter a guarded area and the killing 
of an NCO.  In a cover letter, the veteran's representative 
noted that these two events were specifically chosen as those 
most likely to be verified with sufficiently specific 
information.

In addition, the veteran's representative wrote in an August 
2003 letter that the official record was flawed as to the 
length of time the veteran was in Vietnam.  Furthermore, he 
contends that development also had been misdirected because 
the RO sought information where it was not maintained.  He 
contends that the letter to CURR asked for verification from 
records of the U.S. Army Depot to which the veteran was 
assigned only on his DA 20.  He contends that the veteran was 
actually assigned to a security platoon in the U.S. Army 
Support Command, Qui Nhon, performing security duties in 
support of the 241st Transportation Company (Depot).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

2.  The RO should submit a request to CURR 
for verification of the veteran's stressor, 
namely, the killing of two Viet Cong when the 
veteran was on night guard duty, whose bodies 
were removed the following day from the 
perimeter wire.  In addition to submitting 
the veteran's DA Form 20, the RO should point 
out that it might not be accurate, and 
request information regarding the veteran's 
assignment to U.S. Army Support Command, Qui 
Nhon, performing security duties in support 
of the 241st Transportation Company (Depot).

The RO should request the Daily Journals 
(DJs) for the period of the second week in 
March 1970, regarding an incident of two 
enemy soldiers being killed while attempting 
to enter a guarded area during the night, and 
their bodies being removed from the perimeter 
wire the following day.  

3.  The RO should submit a request for 
Morning Reports (MR's) DA Form 1, to the 
Director, National Personnel Records Center 
(NPRC), ATTN:  NCPMR-O, 9700 Page Avenue, St. 
Louis, MO 63132, as noted in the May 2003 
letter from CURR.  It is possible that 
requests for MR's are no longer to be sent to 
NPRC, but rather directly to CURR, and if so, 
please send the request to CURR.   MR's 
should be requested for the two month period 
of June and July 1970 regarding the fragging 
incident of an NCO, known as "Action" 
Jackson, an E-6 staff sergeant with Company 
A, Headquarters Command, or Company A, USAD, 
who was injured or killed by a grenade in his 
barracks and medically evacuated to Qui Nhon.  
He has also stated that the fragging incident 
occurred at Long My Depot with the 1st 
Logistics command. 

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the veteran's claim.  The Board is obligated 
by law to ensure that the RO complies with 
its directives.  The Court has stated that 
compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  If any benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided an SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



